DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed April 29, 2022 wherein claims 1, 3-6, 8 and 10 were amended, new claims 11 and 12 were added and claims 2 and 7 were canceled.
Claims 1, 3-6 and 8-12 are pending and have been examined.
The previous objection to the Abstract and Specification are withdrawn in view of the amendments to the Abstract and Claims.
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-5 are rejected under 35 U.S.C. 102 as anticipated by Kawasaki Heavy Ind. Ltd, WO2017047574 (hereafter Kawasaki).  

Regarding claim 1, Kawasaki discloses a friction stir spot welding apparatus 50 (Figs. 1, 3A and 3B; page 1, lines 10-11; page 6, lines 213-220; page 11, line 452 to page 13, line 541).  
The apparatus of Kawasaki further includes:
 a pin 11 that is cylindrical or columnar, rotates about an axis, and advances or retreats in a direction along the axis (Figs. 1, 3A and 3B; page 6, lines 217-40); 
a shoulder 12 that is cylindrical, rotates about the axis, and advances or retreats in the direction along the axis, the pin being within the shoulder (Figs. 1, 3A and 3B; page 6, lines 217-247); 
a rotary driver 57 to rotate the pin and the shoulder about the axis (Figs. 1, 3A, 3B; page 6, lines 217-247; page 7, lines 248-256); and 
a tool driver 53 to advance and retreat the pin and the shoulder along the axis (Figs. 1, 3A and 3B; page 6, lines 217-247).
Regarding the recitation of “circuitry” in claim 1,  the term “circuitry” is described in the specification as including general purpose processors, special purpose processors, integrated circuits, application specific integrated circuits, conventional circuitry and/or combinations thereof configured or programmed to perform the disclosed functionality (para [0132]). This term is understood as requiring components of an electric circuit capable of performing the operational steps recited in paragraphs (A) through (C) of the claim.  Kawasaki discloses a control configuration (i.e., circuitry) that includes a controller 51, a temperature detector 21, a storage device 31 and an input device 32 (page 9, lines 332-335), discussed in detail at page 9, line 332 to page 11, line 450.  The temperature detector 21, located at a tip portion 11a of the pin 11, is configured to detect the temperature of the tool and output the detected temperature to the controller 51, and may be in the form of a radiation thermometer, a thermography, or a thermocouple (page 10, lines 375-380).  The temperature detector 21, may include more than one thermocouple for detecting the temperature at the tip of the pin 11, tip of the shoulder 12 and tip of a clamp member 54 (page 10, lines 381-389). Kawasaki also discloses that the controller 51 can control pressing force, rotation speed and operating time of the tool (page 10, lines 397-408).
Kawasaki discloses the following method steps, thus teaching its circuitry is capable of and thus configured for performing such steps:
(A) operate the rotary driver 57 and the tool driver 53 such that the pin 11 and the shoulder 12 are brought into contact with the not yet welded workpiece 60 while rotating about the axis (Fig 3A, step (2) illustrating rotation of the pin and shoulder; page 12 lines 478-4910; 
 (B) operate, after the step (A), the rotary driver 57 and the tool driver 53 such that the pin 11 moves in a direction away from the workpiece 60 (being welded), while the pin 11 and the shoulder 12 rotate about the axis, or such that the shoulder 12 is further pressed in the workpiece 60 being welded while the pin 11 and the shoulder 12 rotate about the axis (Fig. 3A, step (3) illustrating rotation of the pin and shoulder; page 12, lines 492-497); and 
(C) operate, after the step (B), the rotary driver 57 and the tool driver 53 such that the pin 11 advances toward the workpiece 60 (being welded) while the pin 11 and the shoulder 12 rotate about the axis, or such that the shoulder 12 moves in the direction away from the workpiece 60 (being welded) while the pin 11 and the shoulder rotate 12 about the axis (Fig. 3B, step (4) illustrating rotation of the pin and shoulder; page 12, line 498 to page 13, line 501); and
perform a step after step (C) of: (D) operate the rotary driver 57 and the tool driver 53 such that an end surface of the pin 11 and an end surface of the shoulder 12 are located on a front surface of the welded workpiece while the pin 11 and the shoulder 12 rotate about the axis (Fig. 3B, step (5) illustrating rotation of pin and shoulder; page 13, lines 523-536). 

Regarding the claim 1 “wherein” phrases that require circuitry configured to control the rotary driver such that rotational frequencies of the pin and the shoulder in the step (C) are lower than rotational frequencies of the pin and the shoulder in the step (B) and rotational frequencies of the pin and the shoulder in the step (D) are lower than the rotational frequencies of the pin and the shoulder in the step (B) and lower than the rotational frequencies of the pin and the shoulder in the step (C),  the term “circuitry” is understood as an arrangement of components of an electric circuit as discussed above.   Kawasaki teaches an apparatus with controller for controlling pressing force and/or rotational speed (i.e., frequency) in response to a temperature reading near the pin and/or shoulder, specifically teaching reducing (i.e., making smaller or lower) the rotational speed in response to an increase in temperature so as to suppress excessive softening of the material being welded (see page 14, lines 551-575; page 16, lines 639-644; page 17, lines 674-688).  Kawasaki states at lines 643-45, that after the rotation speed is set that is smaller than a first reference temperature speed -- “Further, the controller 51 may further reduce the rotation speed of the tool in proportion to the temperature rise of the pin member 11.”  Thus, Kawasaki specifically teaches a controller and related circuitry configured to control a rotational speed during a welding process based on a temperature reading, not just between separate welding processes.  Stated in another way, regardless of the details of process steps (e.g., (B), (C) and (D)), if the pin temperature is higher than at a previous time that may have been during a previous step, the rotation speed would be responsively lowered by the circuitry of Kawasaki due to the changed temperature reading.  Thus, Kawasaki teaches apparatus configured to perform at reduced speeds during successive method steps recited in claim 1.        

Regarding claim 3, please see the discussion in the rejection of claim 1 above of Kawasaki that also teaches controlling the pressing force based upon a temperature measurement.  

Claim 4 is directed to material being worked upon that does not further limit the apparatus claim.  In order to advance prosecution, regarding the recitation of “including fiber reinforced plastic,” it is noted that Kawasaki teaches a control configuration wherein a pressing force can be set, depending on the material of the object to be joined (page 9, lines 332-268, in particular lines 364-65).


Claim 5 is also directed in part to material being worked upon that does not further limit the apparatus claim.  Regarding any structure (circuitry) required by claim 5 to change a movement speed of the pin during the step (C) in accordance with hardness of a fiber reinforced plastic located around an end portion of the pin, please see the discussion at the rejection of claim 1 above wherein Kawasaki teaches circuitry that includes taking a temperature measurement at the end portion of the pin 11 when the pin is located at a depth into an object being joined in connection with determining the speed of axial movement of the tool (i.e., change a movement speed of the pin)(page 19, lines 752-774), such temperature measurement being an indicator of the “hardness” (e.g., known softening point, melting point) of the material located near the pin.  

Allowable Subject Matter
Claims 6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the methods of operating a friction stir pot welding apparatus recited in claims 6 and 8-12.
Each of independent claims 6 and 8 now recite a particular combination of method steps, and the basis for patentability of each of the claims is based on the totality of the particular features recited therein.  Regarding claim 6, the closest prior art of record, Kawasaki,  Schilling et al., US 6,722,556 and Ueno et al., US 2017/0129161 do not teach or suggest the method of amended claim 6 that requires, inter alia, performing welding by rotating the pin and shoulder at rotational frequencies in the step (D) lower than rotational frequencies of the pin and shoulder in the step (B) and the step (C).  Regarding claim 8,  the closest prior art of record, Kawasaki,  Schilling and Ueno do not teach or suggest the method of amended claim 8 that requires, inter alia, performing welding by rotating the pin and shoulder at rotational frequencies in the step (C) lower than rotational frequencies of the pin and shoulder in the step (B) and also requires the pressing force applied to the workpiece from the pin and the shoulder in step (D) to be larger than the pressing force applied to the workpiece from the pin and the shoulder in step (C).  The remaining art of record fails to supply these deficiencies.
   

Response to Arguments
Applicant's argument filed April 29, 2022, directed to claim 1 has been fully considered but is are not persuasive. 
Upon further review of Kawasaki, as discussed in the Section 102 rejection above, the circuitry of Kawasaki that controls pin and shoulder rotation speeds (i.e., rotational frequencies), described as being used between welding processes, is also described in Kawasaki as being used during a single welding process to control rotation speeds during welding in response to temperature measurements.  Thus, Kawasaki teaches circuitry configured to control pin and shoulder rotational frequencies as recited in claim 1, when, for example, the temperature increases during each successive process step.  The fact that Kawasaki does not explicitly teach the method of sequentially reducing rotational frequencies recited in claim 1 is not dispositive because claim 1 is an apparatus claim.  Although features of an apparatus may be recited functionally, the manner of operating a device does not differentiate an apparatus claim from the prior art. MPEP 2114.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, claim 1 recites no apparatus differentiating it from the prior art apparatus of Kawasaki.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Okada, US 2017/0304935 (teaches friction stir pot welding device that includes a controller, position detector, memory unit, an input unit and a welding pressure detector (paras [0059]-[0063]); the controller providing relative positioning of the pin and shoulder members, welding pressing force applied to an object being welded by the pin and shoulder members and independent control of the rotational speed of pin and shoulder members (paras [0064]-[0072])).
  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746